Order issued October 5, 2012




                                          In The
                                Inurt tif Appia1s
                               hztrict nf tiixa at Da1ta
                                   No. 0540-00095-CV


                 BOOKLAB INC. AND JEFFREY SLOSAR, Appellants

                                            V.

    KONICA MINOLTA BUSINESS SOLUTIONS, INC. AND CIT TECHNOLOGY
                  FINANCING SERYS , INC , Appelkes


                                         ORDER


                      Before Justices O’Neill, Richter, and LangMiers



      The Motion for Rehearing and Motion for Reconsideration En Banc filed by appellant is

hereby OVERRULED.